department of the treasury internal_revenue_service washington d c oct commissioner tax_exempt_and_government_entities_division uniform issue list a tt ep q fer legend taxpayer a taxpayer b tax preparer c company d roth_ira x amount dear this is in response to your letter dated date submitted on your behalf by your authorized representative in which you request a ruling under sec_408a of the internal_revenue_code the code and under sec_301_9100-3 of the procedure and administration regulations the regulations’ the following facts and representations have been submitted in support of your request taxpayer a and taxpayer b referred to collectively as the taxpayers are married and file joint returns in taxpayer a established roth_ira x with company d taxpayer a represents that she is the title holder of roth_ira x taxpayer a funded roth_ira x with a contribution equal to amount which was to be allocated to the tax_year taxpayer a made monthly contributions to roth_ira x for tax years fortax years through ira x did not exceed the annual roth_ira contribution limits and no reductions applied due to the taxpayers’ modified_adjusted_gross_income for those years through 20__ taxpayer a’s contributions to roth in march of taxpayer a and taxpayer b met with a cpa to develop a comprehensive retirement_plan the cpa determined that from through the taxpayers had income over the limits for roth_ira contributions the cpa also discovered that in the taxpayers’ contribution amount exceeded the phased out roth_ira annual contribution limit tax_return_preparer c who had prepared the __ did not inform the taxpayers of any income taxpayers’ returns from limitations for contributing to roth iras acting on the advice of their cpa taxpayer a timely recharacterized her contribution to roth_ira x as a contribution to a traditional_ira by a transfer to a traditional_ira account with company d through taxpayer a did not discover that there were problems with her eligibility to contribute to a roth_ira until after the deadline for making timely recharacterizations for through as prescribed in sec_408a of the code the taxpayers were advised by their attorney to request a ruling for an extension of time to recharacterize the contributions to roth_ira x as contributions to a traditional_ira for through never left roth_ira x the internal_revenue_service the service has not independently discovered taxpayer a's failure to make a timely recharacterization the taxpayers did not request to amend previously filed tax returns for tax years toclaim a deduction for contributions to a traditional_ira the assets have to20_ based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period not to exceed days from the date of this letter_ruling to recharacterize the excess_contributions to roth_ira x for tax years through with respect to your ruling_request sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize a contribution to a roth_ira as having been made to a traditional_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed if its request for sec_301_9100-1 relief to have acted reasonably and in good_faith i is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv if the taxpayer reasonably relied upon the written advice of the service or v if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in the present case taxpayer a did not become aware of the fact that the contribution to roth_ira x for the tax exceeded the phased out roth_ira contribution limit and that the contributions to roth_ira x for years through exceeded the level at which contributions to roth iras are permitted until after the deadlines for making timely recharacterizations had passed therefore taxpayer a was unaware of the necessity of making the election further taxpayer a represents that she relied upon tax preparer c to advise her regarding the ability to make roth_ira contributions and tax preparer c did not inform her about the income limits or raise the fact that the taxpayers’ income had exceeded the limits upon realizing the need to make the election taxpayer a in a timely manner and before the service discovered the failure to make the election submitted this request for relief under sec_301_9100-3 of the regulations under the set of circumstances described above taxpayer a satisfies the requirements of sec_301_9100-3 of the regulations clauses i and v addition although the statute_of_limitations is closed for most of the years involved the taxpayers are not seeking relief to file amended returns for closed years and granting relief will not result in the taxpayers having a lower tax_liability in the aggregate for all taxable years affected by the election than they would have had if the election had been timely made thus we find that under sec_301_9100-3 of the regulations granting relief will not prejudice the interests of the government in accordingly taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize the contribution of amount to roth_ira x and the net_income earned on amount as a contribution to a traditional_ira this letter assumes that the above iras qualify under either sec_408 or sec_408a of the code at all relevant times this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with your authorization on file in this office if you wish to inquire about this ruling please contact to please address all correspondence at sincerely yours ctox a i laer carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter ce
